United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.H., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1016
Issued: August 15, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 5, 2007 appellant filed an appeal of April 13 and June 29, 2006 and
January 24, 2007 decisions of the Office of Workers’ Compensation Programs denying her
occupational disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has established that she sustained a neck, shoulder or
upper back condition in the performance of duty.
FACTUAL HISTORY
On December 7, 2005 appellant, then a 45-year-old mail processing clerk, filed a notice
of occupational disease claim (Form CA-2), alleging that she sustained “sore/bruise right side
neck/shoulder” and across her upper back in the performance of duty on or before
November 29, 2005. She attributed her condition to loading and unloading mail from a machine,

loading a mail cage and performing repetitive movements with her upper body and arms.
Appellant did not stop work.
In a December 12, 2005 letter, the Office advised appellant of the additional medical and
factual evidence needed to establish her claim. It requested that she submit a detailed description
of the work activities alleged to have caused or contributed to her condition. The Office
emphasized the importance of submitting a rationalized statement from her attending physician
explaining how and why the identified work factors would cause the claimed condition.
In a December 6, 2005 letter, Dr. Jackie L. McCollum, an attending Board-certified
family practitioner, released appellant to restricted duty.
In January 25, 2006 reports, Dr. Marco Antonio Gomez, an attending Board-certified
family practitioner, observed a limited range of neck motion due to pain. He diagnosed a neck
strain and noted light-duty restrictions.
By decision dated April 13, 2006, the Office denied appellant’s claim on the grounds that
causal relationship was not established. It accepted that the identified work factors occurred at
the time, place and in the manner alleged. The Office found that appellant did not submit
sufficient medical evidence explaining how the accepted work exposures caused the claimed
condition.
In a May 23, 2006 letter, appellant requested reconsideration. She submitted additional
evidence. In November 30, 2005 reports, Dr. Gomez noted appellant’s employment as a mail
clerk. He commented that she worked considerable overtime. Dr. Gomez diagnosed a “[n]eck
strain due to overuse.” In March 6, 2006 reports, he diagnosed cervicalgia due to repetitive
reaching and overhead lifting at work. In a May 12, 2006 report, Dr. Gomez checked a box
“yes” indicating his support for causal relationship between the diagnosed cervicalgia and
appellant’s employment. He stated that appellant had “trouble lifting overhead.” Dr. Gomez
released appellant to full duty as of May 17, 2006.
By decision dated June 29, 2006, the Office denied modification of the April 13, 2006
decision on the grounds that appellant submitted insufficient rationalized medical evidence to
establish causal relationship. The Office noted that pain was considered a symptom and not a
compensable diagnosis under the Federal Employees’ Compensation Act.
In a September 16, 2006 letter, appellant requested reconsideration. She asserted that her
neck strain was caused by repetitive motion while operating a data bar code scanner (DBCS)
machine at work, lifting trays of mail weighing up to 40 pounds, throwing and pushing mail,
bending, stooping and overhead reaching. Appellant submitted diagrams of the DBCS machine.
By decision dated January 24, 2007, the Office denied modification on the grounds that
the evidence submitted was insufficient to establish causal relationship. The Office reiterated
that cervicalgia was a symptom and not a compensable diagnosis.

2

LEGAL PRECEDENT
An employee seeking benefits under the Act1 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of the Act; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
ANALYSIS
The Office accepted that appellant’s duties as a mail clerk entailed repetitive motion of
her arms and upper body. To meet her burden of proof, appellant must establish a causal
relationship between the accepted work factors and the claimed neck, back and upper extremity
condition.
Appellant submitted reports from Dr. Gomez and Dr. McCollum, attending Boardcertified family practitioners. Dr. McCollum did not provide a diagnosis or address causal
relationship. Dr. Gomez submitted reports from November 30, 2005 to May 12, 2006
diagnosing cervicalgia, joint pain and a neck strain. He attributed the cervicalgia to repetitive
lifting and overhead reaching at work but did not explain the interrelationship between the neck
strain and work factors. The Board notes that pain is considered a symptom, not a diagnosis and
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989).

3

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

4

Solomon Polen, 51 ECAB 341 (2000).

3

does not constitute a basis for payment of compensation.5 Dr. Gomez also diagnosed a neck
strain, but he did not provide medical rationale explaining how or why the accepted work factors
caused or contributed to the diagnosed neck strain. His opinion is thus insufficient to establish
causal relationship.6 Therefore, appellant has failed to meet her burden of proof.
CONCLUSION
The Board finds that appellant has not established that she sustained a neck, shoulder or
upper back condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 24, 2007, June 29 and April 13, 2006 are affirmed.
Issued: August 15, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

See Robert Broome, 55 ECAB 339 (2004).

6

Steven S. Saleh, 55 ECAB 169 (2003).

4

